Third District Court of Appeal
                               State of Florida

                         Opinion filed August 3, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-22
                       Lower Tribunal No. 10-31265
                          ________________


                            Eduardo Linares,
                                  Appellant,


                                     vs.

                       Wells Fargo Bank, N.A.,
                                  Appellee.

     An Appeal from the Circuit Court for Miami-Dade County, Alan Fine,
Judge.

     Robert Flavell, P.A., and Robert Flavell (Celebration), for appellant.

     K&L Gates LLP, and R. Shawn Hogue, for appellee.


Before FERNANDEZ, C.J., and LOGUE and LOBREE, JJ.

     PER CURIAM.

     In this residential foreclosure case, Eduardo Linares appeals the trial
court's denial of his motion for attorney's fees. Because, as the Appellant

points out, the record contains a consent final judgment of foreclosure

which has never been set aside, we find no error.

     Affirmed.




                                      2